Exhibit 10.4
DIRECTOR DESIGNATION AGREEMENT
     THIS DIRECTOR DESIGNATION AGREEMENT dated as of June 23, 2008 (this
“Agreement”), is entered into by and between RHI Entertainment, Inc., a Delaware
corporation (“RHI Inc.”) and KRH Investments LLC, a Delaware limited liability
company (“KRH”).
RECITALS
     A. WHEREAS, RHI Inc. is contemplating an offer and sale of its shares of
common stock, par value $ 0.01 per share, (“Shares”) to the public in an
underwritten initial public offering (the “Initial Public Offering”);
     B. WHEREAS, immediately prior to or concurrent with the execution of this
agreement, RHI Inc. will become the sole-managing member, and KRH will become
the non-managing member, of RHI Entertainment Holdings II, LLC (“Holdings II”)
pursuant to that certain amended and restated limited liability operating
agreement of Holdings II, as it may be amended, supplemented or otherwise
modified from time to time (the “LLC Agreement”);
     C. WHEREAS, immediately prior to or concurrent with the execution of this
agreement, Holdings II, RHI Inc. and KRH will enter into a Membership Unit
Subscription Agreement, dated as of June 23, 2008 (the “Subscription
Agreement”), pursuant to which Holdings II has agreed to issue common membership
units to RHI Inc. (“Membership Units”) in exchange for the proceeds received
from the Initial Public Offering and to issue Membership Units to KRH in
exchange for the contribution of its interests in RHI Entertainment LLC, a
Delaware limited liability company; and
     D. WHEREAS, in order to induce KRH to enter into the Subscription Agreement
with Holdings II and to appoint RHI Inc. as managing member of Holdings II, RHI
Inc., as sole-managing member of Holdings II, will agree to permit KRH to
designate a certain number of persons for nomination to the board of directors
of RHI Inc. (the “Board”) on the terms and conditions set forth herein;
     E. NOW, THEREFORE, in consideration of the covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, RHI Inc. and KRH agree as follows:
1. Definitions
     1.1 Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings specified in this Section 1.1:
     “Affiliate” has the meaning set forth in the LLC Agreement.
     “Approval Rights” means the right of KRH to approve certain actions
enumerated in Section 4.3(b) of the LLC Agreement.

 



--------------------------------------------------------------------------------



 



     “Beneficial Owner” or “beneficial owner” (including, with correlative
meanings, the terms “beneficial ownership” and “beneficially owns”) has the
meaning attributed to it in Rules 13d-3 and 13d-5 under the Exchange Act,
whether or not applicable, except that in addition, the provisions of
Section 2.3 of this Agreement will apply in calculating the beneficial ownership
of Membership Units by KRH or a Permitted Transferee.
     “Certificate of Incorporation” means that certain Amended and Restated
Certificate of Incorporation of RHI Inc., dated as of June 23, 2008, as it may
be amended, supplemented or otherwise modified from time to time.
     “Change of Control” has the meaning set forth in the LLC Agreement.
     “Director” means a member of the Board.
     “Exchange” means the right to exchange Membership Units for Shares and/or
cash pursuant to Article 9 of the LLC Agreement.
     “Group” has the meaning set forth in Section 13(d)(3) and Rule 13d-5 of the
Securities Exchange Act of 1934, as amended.
     “Independent Director” means any Director, so long as the Shares are traded
on Nasdaq Global Market, satisfies the definition of an “independent director”
set forth in the applicable rules in the Marketplace Rules of the Nasdaq Stock
Market, Inc., as such rules may be amended from time to time, or, if the
principal exchange upon which the Shares are then traded is not Nasdaq Global
Market, such term shall mean any Director of RHI Inc. that satisfies the
definition of independent director according to the rules of such other
exchange.
     “Member” means each Person that becomes a member, as contemplated in the
LLC Agreement, of Holdings II in accordance with the provisions of the LLC
Agreement and has not ceased to be a Member as provided in Section 3.1(d) of the
LLC Agreement, and each of such Member’s transferees, if applicable.
     “Nominating Committee” means the nominating committee of the Board or any
committee of the Board authorized to perform the function of nominating
directors for the Board.
     “Permitted Transferee” means (i) in the case of any Member (other than RHI
Inc.) and any Permitted Transferee of any Member (other than RHI Inc.), an
Affiliate of such Member or Permitted Transferee, or (ii) in the case of KRH and
any Permitted Transferee of KRH, a non-Affiliate of KRH or Permitted Transferee
if more than 50% of the non-Affiliate’s general voting power is owned directly
or indirectly through one or more entities that are the same entities that own
50% or more of the general voting power of the Ultimate Parent of KRH or if the
Ultimate Parent of KRH, directly or indirectly through Subsidiaries, manages the
affairs or investments of such non-Affiliate. RHI Inc. shall not have any
Permitted Transferees.
     “Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.

2



--------------------------------------------------------------------------------



 



     “Retiring Director” means any Director whose term expires at the next
annual meeting of stockholders of RHI Inc. pursuant to the terms of the
Certificate of Incorporation.
     “Securities Laws” means the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder.
     “Subsidiary” has the meaning set forth in the LLC Agreement.
     “Transfer” or “Transferred” means, directly or indirectly, to sell,
transfer, give, exchange, bequest, assign, pledge, encumber, hypothecate or
otherwise dispose of, either voluntarily or involuntarily, any of the rights
granted under Section 2 (including through a Change of Control of a Person
holding units directly or indirectly), provided, however, a Change of Control of
an ESA Party or its stockholders shall not be a Transfer.
     “Ultimate Parent” means Kelso Interco VII, LLC, KEP VI AIV, LLC, any
investment fund managed by Kelso & Company L.P. or any Affiliate of Kelso &
Company L.P. or any of their respective subsidiaries or any successors thereto.
     Additional Terms. In addition to defined terms identified in Section 1.1,
the following terms have the meanings assigned in the Sections referred to in
the table below:

              Term   Section   Term   Section KRH   Preamble   Holdings II  
Recitals RHI Inc.   Preamble   Membership Units   Recitals Board   Recitals  
Shares   Recitals Subscription Agreement   Recitals   Designee   §2.1 LLC
Agreement   Recitals   Additional Designees   §2.2 Initial Public Offering  
Recitals   Ownership Threshold Calculation   §2.3

2. Nominee Designation
     2.1 Designation Right.. So long as KRH beneficially owns at least 5% of the
Membership Units in Holdings II, KRH shall have the right to designate a number
of persons for appointment or nomination, as the case may be, for election to
the Board (each, a “Designee”).
     2.2 Specific Designees.

  (a)   The following sets forth the number of Designees that KRH shall be
permitted to designate for appointment or nomination, as the case may be, for
election to the seven-member Board (with the number of Designees subject to
adjustment pursuant to paragraphs (b) and (c) below in the event of an increase
in the size of the Board):

  i.   If KRH’s Beneficial Ownership of Membership Units in Holdings II is not
less than 30% of the then outstanding Membership Units, then KRH shall have the
right to designate four (4) Designees;

3



--------------------------------------------------------------------------------



 



  ii.   If KRH’s Beneficial Ownership of Membership Units in Holdings II is less
than 30% (but remains at or above 20%) of the then outstanding Membership Units,
then KRH shall have the right to designate three (3) Designees;     iii.   If
KRH’s Beneficial Ownership of Membership Units in Holdings II is less than 20%
(but remains at or above 10%) of the then outstanding Membership Units, then KRH
shall have the right to designate two (2) Designees; and     iv.   If KRH’s
Beneficial Ownership of the Membership Units in Holdings II is less than 10%
(but remains at or above 5%) of the then outstanding Membership Units, then KRH
shall have the right to designate one (1) Designee.     v.   If KRH’s Beneficial
Ownership of the Membership Units in Holdings II is less than 5% of the then
outstanding Membership Units, then KRH shall no longer have the right to
designate any number of Designees; provided, however, if KRH’s Beneficial
Ownership of Membership Units in Holdings II subsequently becomes greater than
5%, KRH shall have the right to designate a number of designees in accordance
with this Section 2.2.

  (b)   In the event that (i) the size of the Board is increased and (ii) at the
time of such increase, KRH Beneficial Owns at least 30% of Membership Units in
Holdings II, then KRH shall have the right to designate Additional Designees
(defined below) with such Additional Designees equaling a number that will
constitute a majority of the Board.     (c)   In the event that (i) the size of
the Board is increased and (ii) KRH Beneficially Owns less than 30% of the then
outstanding Membership Units in Holdings II, KRH may designate Additional
Designees equal to the comparable percentage of Designees that KRH would have on
a seven-member Board rounded up to the nearest whole number; provided however,
that such percentage shall be rounded down if rounding up would cause the number
of KRH’s Designees, if elected, to make up a majority of the Board.     (d)   at
every meeting of the Board, or a committee thereof, for which Directors are
appointed or are nominated to stand for election by stockholders of RHI Inc.,
KRH will have the right to designate those persons to be appointed or nominated,
as the case may be, for election to the Board for each Retiring Director that
was a prior Designee of KRH in accordance with this Section 2.2.

     2.3 Calculation of KRH’s Beneficial Ownership of Membership Units. For
purposes of calculating the Beneficial Ownership of Membership Units by KRH in
connection with the designation rights of KRH (the “Ownership Threshold
Calculation”), the following shall apply: (a) Shares held by KRH or a Permitted
Transferee issued upon an Exchange of

4



--------------------------------------------------------------------------------



 



Membership Units will be counted, without duplication, as being Membership Units
beneficially owned by KRH as if the Membership Units had not been exchanged, so
long as KRH or a Permitted Transferee continues to hold such Shares; (b) Shares
held by KRH or a Permitted Transferee issued as a stock dividend, stock split,
recapitalization, anti-dilution adjustment or acquired through a rights offering
to shareholders and/or Members, to the extent acquired in respect of Shares
described in clause (a) above or this clause (b) shall be counted, without
duplication, as being Membership Units beneficially owned by KRH, as if such
Shares were received in an Exchange and KRH or the Permitted Transferee held the
non-Exchanged Membership Units; and (c) Membership Units beneficially owned by
Permitted Transferees of KRH will be counted as being Beneficially Owned by KRH.
     2.4 Independent Directors. So long as KRH Beneficially Owns no less than
30% of the then outstanding Membership Units in Holdings II, KRH shall designate
one Designee who qualifies as an Independent Director at the time of such
designation; provided, however, that if the size of the RHI Inc. Board is
increased, the additional KRH Designees (“Additional Designees”), the number of
which shall be determined pursuant to Section 2.2(b) and Section 2.2(c), shall
include no less than the minimum number of Independent Directors necessary to
provide for a majority of Independent Directors on Board. Notwithstanding
anything to the contrary herein, KRH shall not be obligated to designate a
Designee who qualifies as an Independent Director if KRH, at any time,
Beneficially Owns less than 30% of the then outstanding Membership Units.
     2.5 Original Designees. KRH shall designate the following persons as the
original Designees to the Board:

      Designees   Class
Frank J. Loverro
  Class I
Thomas M. Hudgins
  Class II
Robert A. Halmi, Jr
  Class III
Michael B. Goldberg
  Class III

provided, that Section 6.4 shall not apply to Section 2.5 of this Agreement;
provided, further, KRH shall have the right to amend, modify or supplement its
original Designees without the consent of RHI Inc.
     2.6 No Assignment Right.. The designation rights of KRH under this
Section 2 are not assignable, except in accordance with Section 6.3.
     2.7 RHI Inc.’s Obligations.

  (a)   RHI Inc. agrees to cause each Designee to be included in the director
nominations of the Board submitted to RHI Inc.’s stockholders for election of
directors and in the proxy statement prepared by management in connection with
soliciting proxies for every meeting of RHI Inc.’s stockholders called with
respect to the election of members of the Board.

5



--------------------------------------------------------------------------------



 



  (b)   Notwithstanding anything herein to the contrary, RHI Inc. shall not be
obligated to cause to be nominated for election to the Board or recommend to the
stockholders the election of any Designee (i) who fails to submit to RHI Inc. on
a timely basis such questionnaires as RHI Inc. may reasonably require of its
Directors generally and such other information as RHI Inc. may reasonably
request in connection with the preparation of its filings under the Securities
Laws, or (ii) the Board or the Nominating Committee determines in good faith,
after consultation with outside legal counsel, that such action would constitute
a breach of its fiduciary duties or applicable law; provided, however, that upon
the occurrence of either (i) or (ii) above, RHI Inc. shall promptly notify KRH
of the occurrence of such event and permit KRH to provide an alternate Designee
sufficiently in advance of any Board action, the meetings of the stockholders
called or written action of stockholders with respect to such election of
nominees and RHI Inc. shall be subject to its obligations under Section 2.7(a)
with respect to such alternate Designee; provided further, that upon the
occurrence of either (i) or (ii) above or the occurrence of any vacancy of the
Board as set forth in Section 2.7(c), KRH’s Approval Rights shall be in effect
until such time that a successor Designee is elected to the Board.     (c)   At
any time a vacancy occurs because of the death, disability, resignation or
removal of a Designee, then the Board, or any committee thereof, will not vote,
fill such vacancy or take any action enumerated in Section 5.2 of the
Certificate of Incorporation until such time that (i) KRH has designated a
successor Designee and the Board has filled the vacancy and appointed such
successor Designee, (ii) KRH fails to designate a successor Designee within
30 days of such vacancy, or (iii) KRH has specifically waived its rights to
designate a successor Designee under this Agreement and has consented to the
Board, or any committee thereof, taking a vote on such enumerated actions prior
to the Board filling the vacancy with a successor Designee. In the case of
2.7(c)(i), KRH shall have the right to fill such vacancy with a successor
Designee in either Class I, Class II or Class III of the Board so long as the
class selected has a vacancy at the time a successor Designee is provided by
KRH.     (d)   At any time that KRH shall have the right to designate at least
one Designee under this Section 2, RHI Inc. shall not take any action in
accordance with the Certificate of Incorporation to change the size of the Board
from seven members without the prior written consent of KRH.

     2.8 Multiple Holders.. If KRH and one or more of its Permitted Transferees
hold Membership Units at the same time, KRH shall act on behalf of all of them
for the purpose of exercising the rights granted under this Section 2.

6



--------------------------------------------------------------------------------



 



3. Specific Performance. Each of the parties to this Agreement acknowledges that
each party hereto will be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached. Accordingly, it is agreed that each of RHI Inc. and KRH
shall be entitled to an injunction to prevent breaches of this Agreement and to
specific enforcement of this Agreement and its terms and provisions in any
action instituted in any court of the United States or any state having subject
matter jurisdiction, in addition to any other remedy to which the parties hereto
may be entitled at law or in equity. Each of the parties hereto hereby consents
to personal jurisdiction in any such action brought in the United States
District Court for the District of Delaware or in any court of the State of
Delaware having subject matter jurisdiction. No bond or other similar
undertaking shall be required of any party seeking relief under this Section.
4. Covenant of RHI Inc. RHI Inc. agrees that neither it nor any of its
Subsidiaries shall enter into any agreement or understanding or make any
commitment to any Person, or otherwise take any action, that would violate or be
inconsistent with any provision or agreement contained in this Agreement.
5. Termination.
     5.1 Withdrawal of Registration Statement. If the registration statement in
connection with the Initial Public Offering is withdrawn for any reason within
one year of the date hereof, this Agreement shall become null and void and be of
no further force or effect whatsoever and neither KRH nor RHI Inc. shall have
any further obligations hereunder or with respect hereto.
6. Miscellaneous.
     6.1 Governing Law. This Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of law.
     6.2 Notices. All notices, demands or other communications to be given under
or by reason of this Agreement shall be in writing and shall be delivered by
hand or sent by facsimile or sent by overnight courier service and shall be
deemed given when received, as follows:

              If to RHI Inc.:   If to KRH:
 
  RHI Entertainment, Inc.   KRH Investments LLC
 
  1325 Avenue of the Americas, 21st Floor   c/o Kelso & Company,
 
  New York, NY 10019   320 Park Avenue, 24th Floor,
 
      New York, NY 10022  
 
  Attention: General Counsel   Attention: General Counsel
 
  Fax: (212) 977-3917   Fax: (212) 223-2379
 
       

7



--------------------------------------------------------------------------------



 



              If to RHI Inc.:   If to KRH:
 
  with a copy to:   with a copy to:
 
  Latham & Watkins LLP   Latham & Watkins LLP
 
  885 Third Avenue   885 Third Avenue
 
  New York, NY 10019   New York, NY 10019
 
  Attention: Raymond Y. Lin, Esq.   Attention: Raymond Y. Lin, Esq.
 
  Fax: (212) 751-4864   Fax: (212) 751-4864

     Any party to this Agreement may change its address for notices, demands and
other communications under this Agreement by giving notice of such change to the
other party hereto in accordance with this Section 6.2.
     6.3 Benefit of Parties; Transfer.

  (a)   This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors, legal representatives and
Permitted Transferees.     (b)   In the event of a Transfer of Membership Units
by KRH, the transferee shall not have the rights and powers of KRH unless
(a) the transferee is a Permitted Transferee of KRH prior to and following such
Transfer and (b) KRH has partially assigned its rights under this Agreement so
that the Permitted Transferee has the right to appoint or nominate, as the case
may be, a number of Designees to the Board with such number of Designees
determined by KRH at the time of the Transfer of Membership Units and
corresponding partial assignment of the rights contained herein.     (c)   This
Agreement may not be assigned by RHI Inc. except with the prior written consent
of all other parties to this Agreement.     (d)   Nothing herein contained shall
confer or is intended to confer on any third party or entity that is not a party
to this Agreement any rights under this Agreement.

     6.4 Amendment.. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed on behalf of RHI
Inc. and KRH
     6.5 Waiver.. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.
     6.6 Severability.. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

8



--------------------------------------------------------------------------------



 



     6.7 Entire Agreement. This Agreement sets forth the entire understanding of
parties hereto and supersedes all other agreements and understandings between
the parties hereto relating to the subject matter hereof.
     6.8 Counterparts and Facsimiles. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other. The parties hereto may execute
the signature pages hereof and exchange such signature pages by facsimile
transmission.
     6.9 Interpretation of Agreement.

  (a)   As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”     (b)   Unless
otherwise specified, references in this Agreement to “Sections” and “Exhibits”
are intended to refer to Sections of, and Exhibits to, this Agreement.     (c)  
The Section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the parties and shall not in any way
affect the meaning or interpretation of this Agreement.     (d)   Each party
hereto and its counsel cooperated in drafting and preparation of this Agreement.
Any rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against the party that drafted it is of no
application and is hereby expressly waived.

[Signature page to follow]

9



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed on the day and year first above written.

            RHI ENTERTAINMENT, INC.
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman        
Title:   Executive Vice President 
General Counsel & Secretary       KRH INVESTMENTS LLC
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman        
Title:   Executive Vice President
General Counsel & Secretary    

Signature Page — Director Designation Agreement

